JUSTICE HEIPLE, dissenting: I agree "with the majority opinion insofar as it makes a technically correct application of the doctrine of collateral estoppel. However, I cannot concur in the result reached since I believe that there are equitable considerations which prevent application of the doctrine in this case. In September of 1981, the defendant, YMCA of Ottawa, had commenced construction of a parking lot which allegedly encroached on the property of the plaintiff, Housing Authority for La Salle County. The plaintiff filed a complaint seeking injunctive relief as well as damages for the defendant’s alleged encroachment. Since ownership of the property allegedly encroached upon was in dispute, the plaintiff amended its complaint to ask that title be quieted. The defendant filed an affirmative defense alleging that in 1932, a Federal district court had determined that the defendant’s predecessor in title was the owner of the disputed property. The defendant then moved for summary judgment on the ground that the plaintiff was barred by collateral estoppel from relitigating the question of ownership. The court granted the defendant’s motion and the plaintiff appeals. Collateral estoppel is an equitable doctrine to be exercised by the court in its sound discretion and as the interest of justice requires. A prior suit should not be used to bar a second action when one of the parties to the prior suit did not have a full and fair opportunity to litigate. (Adams v. Pearson (1952), 411 Ill. 431, 440.) In the present case, a 1932 condemnation action is said to bar the plaintiff from pursuing a quiet title action in 1982. The circumstances surrounding the 1932 action make it unfair to give that decision conclusive effect 50 years later. Ella and Charles Deenis were predecessors in title to the Housing Authority, the current plaintiff. The First Trust Company of Ottawa was the predecessor in title of the defendant YMCA. These parties were named as codefendants in an action brought by the United States to compensate landowners pursuant to government condemnation of riverfront land for flood plain use. According to the government’s petition, the Trust Company and Ella and Charles Deenis all claimed ownership of the same land. The Federal district court had jurisdiction to try title to the land in order to determine whom to pay and how much. The amount at stake was $600. It should also be borne in mind that the government was condemning flood rights and was not acquiring fee title to the real estate. The owners weren’t threatened with the loss of any land. What was at stake was the government’s potential right to cause flooding over this land in the future. The Federal litigation would establish the right of the government to cause such flooding and the compensation would be fixed at that time rather than later when and if the flooding occurred. In view of the sum of money involved, which was almost de minimus, and in view of the nature of the proceeding, it is easy to see how adjacent landowners could take a fatalistic attitude about the entire proceeding and do nothing other than take the small sum that the government would pay for flood rights. The amount involved hardly warranted hiring an attorney to even check the proceedings and appear in court. It is unlikely that such proceedings would be viewed by landowners up and down the river as trying boundary lines between them. It would not be unreasonable to expect most people to do nothing. That is precisely what Ella and Charles Deenis did. Nothing. It was not readily apparent from the context of the action that conclusive findings of ownership would be made that would be binding as between adjacent property owners who were all defendants to the proceeding. Thus, Ella and Charles Deenis were defaulted. First Trust Company, however, aware of the potential ramifications of the action and with the means to contest the matter, appeared in court with counsel. First Trust took the opportunity to establish a claim of title to the property under conditions where it was unlikely to meet opposition. Even though Ella and Charles Deenis had the opportunity to litigate title in 1932, the circumstances were not such as to indicate that they should do so. It would be unfair and unjust to bind them collaterally by their inaction. At best, the 1932 action placed an additional cloud on the title to the property in question. The plaintiff should be allowed to remove that cloud free of collateral estoppel. Collateral estoppel is not a rigid doctrine and should be applied only as fairness and justice require under the circumstances of each case. Offensive use of the doctrine should be subject to even closer scrutiny. (Fred Olson Motor Service v. Container Corp. (1980), 81 Ill. App. 3d 825, 830.) Unlike the 1932 action, there are significant interests at stake in the present case which both sides are obviously aware of. Both parties have sharply defined adverse interests and possess the means to fully litigate all issues. Under these circumstances, justice demands that the doctrine of collateral estoppel should be set aside and the plaintiff’s action be allowed to proceed. Since the majority has concluded that the plaintiff’s action is barred, I must respectfully dissent.